Pardee, J.
Sarah Williams made a will in 1856; she then owned real estate in the towns of Westport and *228Easton; she subsequently acquired real estate in the towns of Westport and Norwalk. She died in 1885, owning all of this real estate. By her will she devised in fee to Gershom B. Bradley all her real estate in Westport, the remainder of her real and personal estate to him with other devisees. The probate court ordered all of the real estate in the town of Westport owned by the testatrix at the time of her death to be distributed to him.
Two of the heirs at law and residuary legatees, and an assignee of another heir at law of the testatrix, appealed from so much of the order as distributed to Gershom B. Bradley all the real estate in Westport owned by the testatrix at the time of her death.
The appellee, or defendant, Gershom B. Bradley, moved the Superior Court to dismiss the appeal for reasons as follows :—
Because it does not appear from said appeal, or from the record of the court of probate in said cause, that the appellants or any of them have any interest in or right to prosecute said appeal in this court; or that the order of distribution complained of by them, and from which they have appealed, is injurious to them, or either of them; and because it is not alleged, and does not appear from said appeal or otherwise, that the order of distribution so appealed from is not according to the will of the said Sarah Williams, deceased, and according to law.
The court denied the motion, and upon hearing adjudged that so much of the decree of the probate court as ordered all of the real estate owned by the testatrix at the time of her decease in the town of Westport to be set to Gershom B, Bradley be reversed and set aside; and that all the real estate acquired by the testatrix in the town of Westport after the execution of the will should be distributed as intestate estate.
Gershom B. Bradley, the defendant, appealed to this court for these reasons:—
1. That the court erred in refusing to dismiss the appeal upon the motion of the appellee as of record, and for the reasons therein stated.
*2292. That the court erred in rejecting the evidence offered fco prove that after the making of the will, and after the testatrix acquired the Burns property, she told the said Bradley that she had given to him this Burns property, and that she had given to him all her real estate in the town of Westport, and that she read to him the second clause in the will to show that she had given it to him.
8. In adjudging and decreeing that the real estate situated in Westport, and acquired by the testatrix after the making of the will, did not pass by the will to said Bradley.
4. In finding from the facts proven in the case that all the real estate acquired by the testatrix after the execution of the will is intestate estate, and ordering the same to be distributed as such.
The statute gives the right of appeal from any decree of the probate court to any person aggrieved thereby; that is, to any person who will thereby suffer pecuniary injury (Acts of 1885, ch. 10, sec. 16) ; but it must appear in his motion to the probate court for an appeal that he will thus suffer. Two of the appellants aver that they are heirs at law of the testatrix and residuary legatees under her will; another that he is assignee of an heir at law; all aver that they are aggrieved by an order of the probate court which set to Gershom B. Bradley all of the real estate in the town of Westport owned by the testatrix at the time of her death.
Under our rules of practice in the probate court this was a sufficiently explicit averment that if the order complained of had not been passed a portion oE the land in Westport would have been set to them. This meets the requirement of the law. The appeal was well taken.
By the common law of this state prior to 1831, and of England prior to 1837, a devise of all real estate did not carry such as the testator acquired after the date of his will. A bequest of all his personal property carried all owned by him at the time of his death. In this state in 1831 a statute provided that “ any person having power to dispose of real estate by will or testament, may by such will *230or testament devise such real estate not owned by him at the time of making the same but acquired afterwards.” In 1848 the following provision was added :—“ And every devise purporting to be a devise of all the real estate of the testator shall be construed to convey all the real estate belonging to him at his decease, unless it shall clearly appear by the will that he intended otherwise.” Gen. Statutes, p. 368, sec. 1. In 1837 in England a statute provided “ that every will shall be construed with reference to the real estate and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, unless a contrary intention shall appear by the will.” Of the English statute this court said in Gold v. Judson, 21 Conn., 623, in 1852, as follows:— “ This statute was passed to get rid of the principle in their law, that.a will spoke from its date as to real estate ; for by their law no real estate passed by a will but what the testator had when he made his will; but as to his personal property the law of England and of this state now is, and has ever been, otherwise. We have a statute in relation to real estate substantially like the English statute above referred to.” Therefore, by these statutes in this state and in England the distinction in this regard between the devise of real estate and the bequest of personal property was abolished; and in the opinion of this court above cited the statutes of the two jurisdictions are of the same import and for the same purpose, and are to receive the same interpretation. Previous to the enactment of our statute, no matter when the testator in fact wrote that he bequeathed all of his personal property, the law said that he so wrote at the last moment of his life; of course all contemplation and possibility even of after-acquired property were barred out. Since the statute the same has been true of a devise of real estate; there can be no contemplation or possibility even of subsequent acquisition. This is true unless when making his will the testator has therein manifested his intention that it shall speak of the day of its execution.
In Doe v. Walker, 12 M. & W., 591, the testator devised *231all Ms land in Great Bowdon; subsequently to the execution of the will he acquired additional land in that parish. It was held that the devisee took the after-acquired land. Speaking of the English statutes the vice-chancellor said :•— “ These show that one great purpose of the legislature in these enactments was to abolish and put an end to the old law, which prevented a testator from devising real estate which he might acquire by title accruing subsequent to the date of making and executing his will. In that respect the policy of the new wills act seems to have been to assimilate the laws of wills disposing of real estate, so as to accord with the law of wills as to personal property. * * But it is because the language of wills is so much in the present tense, and used as speaking of the time of the date and making of the will, that the act of parliament has, as to real or personal estate, enlarged their interpretation beyond the present tense, and declared that the will is to speak as if executed immediately before the testator's death.”
In In re Portal & Lamb, L. R., 30 Ch. Div., 55, Lindley, L. J., said:—“ If a testator devises all his lands in the parish of B. and then makes a residuary devise of all Ms other lands, the former devise will carry all other land which he may subsequently acquire in that parish, under section twenty-four of the statute, unless there is an intention to the contrary.” In Smalley v. Smalley, 49 L. J. Reports, N. S., 662, the testator devised “ all my freehold land and my two cottages at Clowstop, * * * also my five leasehold houses.” Subsequently he acquired other freehold property at Clowstop of which he died possessed. It was held that the devisee took the whole. In Dickinson v. Dickinson, L. R., 12 Ch. Div., 22, the testator devised to his son all his leaseholds situated at C., charged with payment of mortgage and annuities. At the date of the will he was possessed of two leaseholds at Q., one subject to a mortgage, the other to an annuity. He subsequently acquired other leasehold property at C. It was held that the after-acquired leasehold passed to the son. In Cushing v. Aylwin, 12 Met., 169, the testatrix by will made in 1834 devised all her property ; in *2321840 she acquired land; she died in 1841, not having republished her will. Held that the devisee took the whole. In Wait v. Belding, 24 Pick., 129, a testator devised to his two sons “ the whole of my land and buildings lying and being within the town of Hatfield.” He'made a codicil afterward which was held to be a re-publication of the will; and it was also held that other lands acquired by the testator in the interval between the date of the will and the codicil passed to the two sons by the will. It was said by Chief Justice Shaw in delivering judgment:—“ By the Revised Statutes it is provided that a will shall embrace after-acquired real estate as well as personal, when such is the intent of the testator. These statutes do not affect this will and I only allude to them by way of illustration. Suppose this will had been made after the Revised Statutes, and the question should be whether the estate now in controversy passed by this devise. There seems to be no doubt that it would, the description being general, of all the lands in Hatfield, without limitation as to the time of acquisition.” The statute in Massachusetts provides that “any estate, right or interest in lands acquired by the testator after making his will shall pass thereby, in like manner as if possessed at the time of making the will, if such clearly and manifestly appears by the will to have been the intention of the testator.” Gen. Statutes, ch. 92, sec. 4. In 1 Redfield on Wills, 385, it is said :—“ General devises and bequests seem to have been universally construed to include all’which it was in.the power of the testator to dispose of, which, as the law now stands in most American states, will embrace all the testator’s estate, whether real or personal, at the time of his decease.”
In 1 Jarman on Wills, 605 (5th Am. from 4th London edition), speaking of the English statute it is said:—“By the combined effect of the 3d and 24th sections of the statute it is evident that a general devise of real estate (or of' the testator’s real estate in a given county or parish) will operate upon all the property of that description to which the testator may happen to be entitled at his de*233cease.” And on page 602, note 4, it is said:—“ In most of the states there has been enacted some statute more or less perfectly equivalent to that of 1 Viet., c. 26; ” and the statute of Connecticut is cited. In 1 Redfield on Wills, 386 (4th ed.,) it is said:—“ Under statutes giving the testator power to dispose of all of his estate, both real and personal, of which he may be possessed at his decease, it has been held that a general devise of all the testator’s estate in a particular town or county, or other place, will embrace all of which he dies possessed within those limits.”
Moreover, if we should interpret the statute in the narrowest and most literal sense, we shall find that in the will under consideration the testatrix has used apt and sufficient words for the disposition of all her real estate. The testamentary disposition of the whole may be by one devise to one devisee or by several devises or parts to as many devisees; it is only necessary that either the single devise, or the aggregated effect of several, shall exhaust all possible interest in and right to the testator’s real estate.
The will in question contains, first, a devise of all the real estate belonging to the testatrix, in the town of West-port, to Gershom B. Bradley; second, a devise to several devisees of the remainder of her real estate—the testamentary disposition of all real estate within specified geographical territory to one, of all else in the world to others. Of course together they are all inclusive; they exhaust all possibilities of ownership. The will literally meets the requirement of the statute that it shall be a devise purporting to be a devise of all the real estate of the testatrix.
And there is neither sentence, nor word even, indicating her intent to stamp the date of execution upon the devise. She has placed no bar to the full operation of the statute. She has allowed it to speak for her as of the moment of her death. And read as of that moment, doubt as to the construction is impossible. The statute carried forward and continued in force her intent to give to Gershom B. Bradley all the real estate which she owned in Westport from the day of the execution of her will to that of her death, and in *234effect causes her to re-publish it on the last named day. After the date of the will she lived many years in presumptive knowledge that the statute would give this effect to what she had written unless she should be at pains to prevent it; and she did not prevent it.
There is error in the judgment of the Superior Court in reversing the decree of the probate court appealed from.
In this opinion Carpenter, Loomis and Beardsley, Js., concurred.